 

Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 1 of 10

Filey
RECEIVED

 

 

_alenn ya Statice
WESTERN SiR ge ip Litre
as ou

3)

  

 

 

 

es The, Garten Sraves Disrercr Cover ee

\Wesrean Disrercr DE \WastiNeTON —

 

 

 

Caerer Vesness _

Ne, 2:\$-ev— 124s ¥7M

 

PLAIsTe FE

 

NL

Derespant’s Ogsectrion

 

Greaney Lyte Revnges,

To Puawmres Morin ree,

 

DEFENDANT

SUMMARY SATeeMeNntd

 

 

 

 

 

 

Maron fot SUMMARY ZUDeMENT Basen On Tete Forenusine?

 

 

LL. “iis CASE 15S OSE _OF FIRST IMPRESSION 1 U.S.C, 2955 HAS NEVER

 

 

_ Been Ascru OICATED BY The Simete TecaeRine Event or Saya3alb), pe

 

 

 

Th. Whe Deraits ASO FactS oF THIS CASE FALL OUTSIDE oF The INTENT

AnD Puppose of “tinse_usen Tp create IASS, Ano

 

 

TL. SummMaey ZuneMent iw THis case Woord BE INCONSISENT vor THE

 

SEVERITY OF OAMAGES THAT SUBSTANTIATED SUMMARY TUOGMENT IN ALL.

 

oTuce 83955 CASES.

 

 

 

 

 

 

 

 

Ace | or &

 

 

 

 
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 2 of 10

 

 

 

__T, Case of FIRST _IMPRESSDN Beanecs Hien Sceorimy

 

 

“This _case tu ser A Pecenewr, Never in tue Histoey oF 16 USC. ASH

 

 

HAS A CASE Bees Aesunrateo were IS S.C. QuUaab) Is THE SINGLE TRIGGERING __

 

 

levesr. Ar $2355 S HAVE Revotven ACOUND Sexual ABUSE Ant® ExPLolTATION
No The PropucriDNn OF CHILD Poenineene NOD CHILD PRosrTUTION, Course Foe

 

Tee Putire cores Rewer _v, Weems F494 Fad HSH (G™ Gar. ADIN) TO SuPPORT

SUMMARY TTUNGMENT, A case INvoLWING The Use or FrosmituTes To ture A

 

 

MEENAGER INTO SEXUAL ACTIWNTIES Thar Weee Vineompen. ly AHI, Thus

 

COURT _AWAROED Sunitey Tonsmevr uy Aurora vs Sueety, ADI US Dist Lens 42042

(G™ Cp, QaiP, A CASE INVOLWING THE PRopucnos) GF CHILD FORNOGRAPHY THRov6H

 

 

Te Repeatco Sexuat A@use oF A 4-S-year-olo Gieu By Hee FATHER. Masud

Aen, THe NAMESAKE OF $ 2055, was AOOPTED From RussiA AT AGE FIVE ANO FOR,

 

 

He Nex Five YEARS, YAS SEXUALLY ARSE By HER ADOPTWE FATHER WHO

 

 

CREATED AND ODSTRIBSTED WOED-REcMROWES OF THe Apuss, The Cueeent

 

CASE SUARES NOTHING IN COMMOAY WoT ANY Aptuncaten $9355 Case, The

 

ExTREME DIFFERENCES Bemocen THE FACTS ANS DETAILS OF Tins CASE AIO ALLL

 

orHer, 39055 Cases DEMAND... HIGHER SCRUTIAY Tes A SUMMARY TUKSMENT

 

 

WouLd Pennie, THE CREATION of A Wete- Foonden PreceDenT DEMANDS A

 

HIGHER LEVEL OF SCRUTINY TRAN A SUMMARY TIUQGMENT WOULD Peni dt.

 

 

TL. facts of THe Cass Fart Ooms ne Serpe oF [Teast oF §a956

 

 

Foe, SmaAgr PHINES,

ln AGB, QaINTIFE Aso Dcren BawT MET On Tace’g | A Gay Daring APPLICATIDS

 

A_ RELATIONSHIP RBESAN. Is Mid- Ano Lave: Apri 213, DerevoanT

TTEAVELEN Th CaLeeADO Ta <cé Raiser, wih WAS NE LEEKS SHY OF HIS _15™ Bermnmy.

 

Ins ory of AGI, DEFENDANT TRAVELED TO ColoRADm AGAIN TO <EE Famsmiece UWIHO WAS

 

 

 

 

 

 

 

 

 

ao _ _ Prec Lor &
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 3 of 10

 

 

THEN) ib. Over THe cooese oF These Three isis, The RetaTionsnid Gaew TH

 

 

 

 

IncLoge sex. “THe Revtotmaisni® CammsuGO UNTIL DeEcenDANT WAS ORDERED TO

 

[CEASE ALL OME AYO INDIRECT COMMUNICATION Oo1TH THE PLAINTIFE BY THE

COURT. jai LATE-MAy ©r O15. As sTATED? By THe Puintier iW THE HST INTERVIEWS,

 

a
AND As TESTIFIED TO THE Geawn ey, HE WAS NOT A VICTIM OF ANY SCHEME TO

 

CREATE PoewOGRAPHy, He whe MSTA WoT OF Any TYPE OF SEXUAL Buin-Pep-Quo,

 

Mok “USAS HE A \NCTIM 0F Ah THREATS USE OF FORCE , OR INTIMIDATION.

 

Congeces EnActen S885 AS " ss ATEMPT Th AbORESS THE (MULTI-MILLION

 

COLLAR. CHILUD- EXPLOITATION, INDWSTRY, Alone UC THE 'PHYSIOLOSKAL, BycHotnG ICAL,

 

AND EMDDONAL HARM CAUSED By THE PRndueninn), DISTRIR TINA ANG DPN OF

 

CHILD RoesdaraCuy Ane THE ‘Law ford € FECTIVE. REMenies UNDER Feperar Law

 

AIM CABLE TO JExPLOTTATION \WHeTIMEe.  Sreenens Ve Cusy , Fe F3d BBS

 

 

(2° Ce, ABIS), tise Ris. L, No. AESBB, §792.U9-(2), (BD Star. 783 (1486).

 

tt
Tee LeeistATWE WeTeey OF MasHas LAs Sitpues THAT IT Was INTENDED Th Pees A _

 

 

ANY .
CAUSE OF ACTIONS FoR Vicnms or lmeener DOrererBoTios OF CriLe Qoenne@aPny,

 

Sr Lous vi Peeurre, V6 F Supe Bd WH COMP Ge, QH\EY. “Tas Puree tor spe

 

Ceeaves. A Srey CiARilery Foe Wpiratipas OF Any ONE 6¢ THE FOURTEEN ENUMERATED _

 

STATES RAwsusg Feo Fen dAae, Foecem Lape, Sex TRAFFICKING, SELUNG ANd Boring

 

CHILDREN Fre. SEXUAL AuRPOSES , ANES “THE INQUCEMEMT Ans TRANSPORTATION OF MINORS

 

 

fot Tne Peesucnos_or PoenneeaPuy.. Thess Stewie, “Taner: iss MUcTPLE VARYING

 

COMBINATIONS, CREATE AN ERPLoUTATION Scneme? Laveracing A WEAKNESS OR =

 

 

NSQNMNTASE TO THE_DereimMentT OF ONE BAeTy mm ADVANCE The Intecesr pe. RENEFIT

 

OF ANOTHER Faety, —

 

 

f
\rs BeAsmow RE Thar Cpweeess INCLy DED 8 ANa3S—- “Trans PORTATION

 

 

OF Miasogs in $9955‘s Scape. TRE MAME ALONE IMPLIES jLULCVT TRAFFICKING, |

 

Fou of THe Five Susseccmans is 39423 CONTA ELEMENTS 0 “Tees PASS ,

 

LIAssauttT, Ans Exeiocraren. SNIaGS Re@umes 4 TRes Pass? The PuysicaA

 

 

, .
REPERE Ne ATTACHMENT TO PLAINTIFFS Teac Revver

 

A oe ~~
SEE EXCERPT of Grane Suey Testimony, Exeugir A-1 po | Lines +12, 26-23
a y 16 »-9, AD W~2D

 

A A Lwes \4- é <3
so ep Lives 14-19, Anacnen 7 | ee oe &

 

 
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 4 of 10

 

Movement _of A MINte For ose in PeosgiTVTION of IWicir SExuar AcTWITY. _

 

 

HAS Beaune s AN ASSAULT THE ENGAGEMEAT w A Peoweted Sexuar,

 

 

 

IExPLoiTATIoN Pram,

Acawity w A Fores Aace. QYUAAUG-e) Porn Requiac EXetwtiOs OF AN

a“

tHese lo THeMserves Ave Direct ExprowaAtions oF

 

 

 

LEVERAGE EuisrinnG Exproitaton Schemes. ANADOD, towever, DOES

 

Net covTdAin ANY Euemest or Tresmex , AssAuct, ©@ €xprocrmarios. it

 

Does Nor Cautaw A Lessee OFFENSE AND Does wet AECEpen THE ALTOMATICR

 

ATTACHMENT OF ANY CHAPTER 1naA orrense. A teatnerions onoee 343306)

 

 

Does, wor Peectuupe A DEF EM HANT Feo ONPUTING THAT iLenccr cow TACT

 

 

eccu@Ren? Usites Srares vo Weak sky >A FSA 458, 4E9 (B® Ge, Bem,
Unive Srates vi Heesu, AV F3Sd (23S 1ahs-4e Ut Ge. ag®ayd, Ano

 

 

DOE Vv, Scumeiner, ADS VS Mist Lexis HDATH (3 Gn, AGS),
DHARCES Avene 1s The Mosr sumscetwe oF The $3483 Goour, _

 

 

Libis A ouruesr a tae 3S 2AS55 AgaeeGarvre, blr wertHEe® CREATES Now

IMPUES An ExPcorTaATIDN SCHEME On ITS Ovsns ACCORD. DHARC is A

 

MENSURE OF Iarreart, A MEASURE OF MOTIVATIDAS: A MEASURE OF _MSUANCE,

 

Cerais Awa FAcTS Ape CRimCat ANO Must BE WEIGHED To MEASURE

 

 

THe Seveety ayy Remeny. “nese Carmcau ELEMENTS WouLD Be Lost

 

In THE Geneepauigen ourcome A Summary Susemenr Peopuces. The _

 

CREATION se Peecei&ncE Aue THE ITELesT of “WwsTice PeSERVE

 

ATENSTIOw’ Th Dera.

 

 

Tr Sommaaey “woemesst Woven Toouce loconsisTENcy

 

 

c
anss < Kemeny Fo EXPLorracigsS i$ A Minimum OAMAGE SuarawrEe

 

ee SISOK, “ine Post _of The MBIMUM DAMAGE VALUE ‘tS TS ALLOL VICTIMS

 

F CHiLa ToamoseaPny Te Recover, Doe v, Beaune ADA VS Orsr Lexis 024

 

 

——————oeeae

(QP? Cin QGP, Conceess Comcusmen “THAT CHILDREN DEPICTED iN _ —

 

 

 

 

 

Pree Yor be

 

 

 
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 5 of 10

 

 

ai
PoemoGRAPHY ARE SERIOUSLY INTURED Aud DESERVE A HIGH TueesHeLo __

 

 

Amount OF DAMAGES. Oce_v. Rorano , 698 F 3d $74, 683 (6TH Ge. Awad.

 

THe VALVE of FISBK unc OCEMER APPROPRIATE AS IT REFLECTS An AMOUNT

 

—

ANGME®D tory MuLTIPLE Memicar ExbGer Tescimon ies Th OAMAGES That

 

LILL Re EYSPiENCED AS A Resur of CHinnooO SéxvAL ExyPloitATION.

 

An ExaMece of THis 15 FOOD wy Unereo Graves v. Rave , CIR F Suce Ad WH

 

(5™ Cie. Qo69\ WHERE Tso Boys, AGES Four Ano FIVE, AWD AN Iwan Cie

 

wees PinirGearpHedD IN SEXUAL ACTIVITIES UdiITH THEIR FATHER. De. Ronarn

 

JERER CALCULATED MEmCAL ANOS MENTAL TREATMENT Costs OF S94 400 Fo

 

Each CHILD. THe CoureT WEIGHED THE DETAUS AnD Faces OF THE CASE TO Awaen

 

A Fima Amour ef *ISYK ap EACH CHIL, The CauRT REUIER oN THE LAN BUAGE

 

 

~
1s $ VAUnsté his AMoucT Usvewss , ALL Antuawates $2a54 ¢ (ses

 

Wwe Rewien ox ne Bamosace “Ther A CHILD, OSED AGAWST THEIR UILLE ak

 

REALIPATIONS “To CREATE CHid ParwOGRAPHY wilt Beaupre memcal And

 

 

PSYCHOLOGICAL “TRear Ment S “Themen A MABORITY of Their lives, “tac FSs0K

 

Kemeny 15 To Peete foe AND SUPPLEMENT suck WEEDS “The RedeatES THeme

 

 

Har CReares acu weens? Rene oF Chin PARNOSRAPHY Taeoug tH

 

SEXVAL ExPlortATION, A Theme “THAT IS ABSENT 14) THE CoeeetT CASE,
|

 

Ware AN ABSnLUTE INTER PRETATIDAS ee 89aSS creates A |

 

STRicT LIARILITY oF *1EOK iw The cwerer CASE , SUCH An INTERPRETATION

 

DILUTES The Severarty oF, AGnous AND DiscoUTsS THe DAMARE< SUFFERED

 

By Avaoma wy SHeety -AN®G The Puistire’s of fic ottick. Apruoicared

 

‘ 3
Rad66 CASES. “THE CuReeai CASE iS BAamcAlY MOEFERENT Ane StinuLd

 

JING BE FoRURLY ASSIMILATED DoTe THE COMMON “hems. “Tne Hon, ince _

 

 

|
_ iio -
ISHUL WAS Co@eecr ind ZEASONING TRAT ne Broan RANGE oF CRIMES FOR.

 

LWIHICH, F180 yew IS THE OEEMED DAMAGES Lewes SueboeT te A FINSgING _|

ip

 

3 - |
TE: a ” a ~~ >
* DOE V. Faun US Sur Lewes A247 (38° Ge DO, Gusw v. Banes 195. E Susp, 2d SEO

 

 

 

 

 

 

 

 

 

GB ce Apis: Qos V. BoLlacey 2GIN US Dice Lens 36S UM Ge 2904): Laasew vi LAesens,

. ; : \aee 5 oF ©
SglA Us Der lews SHRA GMa Agade WS. ve Recnstr 309 US Dir Lens SH304 (Fie Ad)
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 6 of 10

 

THat_A DEFEN maNT WHO Possessen Citi Porwoenstiy CAusen THE WeDM Less _

 

i

XV
Tas *156,000 w waem. Owes, Scares ve Maree, AOW US OST Lexis 1Z67%S

 

TH ;
(q Ge. Ae DO). Troven THE (iTexT LwS I Fieuris@ Restitution. The Case

 

 

INVOLVED AN ENOMERATEO STATUTE OF § 955. Tiese tshu min Nor

 

 

INTEZ PRET THES STATUTE ARSOLITELN, “The Derairs Aun FACTS OF His CASE Were

 

 

OMEFECENT Feom 5S A055’. Thems. Tne Same ReAsoninG APPLIES IN THe

 

Cortes Case: QUIACS) uc THe PETALS AND FACTS Don Tr Teney A

 

REeMmMeny us THE AMOUNT OF Sinan.

 

 

WNW Cone SIONS

 

THIS CASE 18 Ome OF FIRST IMPRESSION, A Peecepentr WILL RE SET IN

 

Te _ McAsuge OF PAMAGES CAUSED BY THE D5-mMosTy Bc LATIONSHIP

 

Keen A HOMOSEROAL TTEEMAGER UND A HOMOSEXUAL ADULT LOHO Mer

 

 

 

VIA_A_ Q@A¥~ DATING APPLICATION, DATED, dvds Became INTIMATE. These

 

DAMAGES HAVE A Phescei BED Amount oF SIEGK. BASED on Remedies Fok

 

VICTIMS OF CHILD PORNOGRAPHY ANDO CHILOHCOD SEXUAL ExPUoITATIONS. SummAeY

 

TORSMENT bIDULD AWARD “THAT AMOUNT AMO ImMpPtKE THAT THEME. “Tear qoouren

 

BE an ERROR, SUMMARY Duosmenr moO CREATE Ass INCONSISTENCY IK

 

CASE HISTORY Recause Tere uss NO SCHEME TS Renoucs Cerra Premoearuy

 

Oe SEXVALLY ExPtorr A_CHiUN is Tens CASE. “THe cHasm Retwsen THE Facts

 

OF The G<e ANO $2086 's INTENT CA OnLy Be Keinsed Py A HGH Lever

 

oF <ceuTiny. PerenoanT PeAYS THE CouRT LoiLL Nor Geant SmmAey

 

Wosemon.

 

 

 

Daren THs H™ Oxy o¢ lowe, QO2!

 

 

 

 

Gereceey Lyte Baioses, Derennaar Pay Se

 

 

 

 

Vac 6 orb

 

 
wd

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

b-Mitbl)
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 7 of 10

 

 

32
Q. Vas oral sex involved?
A. Yes.
Q. And just one time or two times or a bunch of
times?
A. T'm not sure.
Q. You're not sure.

During any of those interactions that weekend
with Mr. Bridges, did he threaten you or physically

harm you --

A. No.

Q. -- in an abusive way?

A. No.

Q. And at that point in time did you have

romantic feelings still towards Mr. Bridges?

A, Yes.
Q. Did you tell Mr. Bridges that you loved him?
A. Yes.
Q. Did Mr. Bridges tell you that he loved you?
A. Yes.
Q. And during that interaction did he take any

video or photographs of the two of you in intimate
interactions?

A. No.

Q. No. Okay.

So at the ena of May 2013 you were how old?

 

 

CATHERINE M. VERNON & ASSOCIATES COURT REPORTERS, LLC
3641 North Pearl Street, Tacoma, WA 98407 {253) 627-2062

ACY Al

001278
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

—TECIUHLL FY |

Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 8 of 10

 

 

35
Q. And what did you guys do for activities
that -- like, fun activities that trip of July 2014?
A. Water World, movies, dinner.
Q. Who paid for everything?
A. Him.
Q. And diag you guys have sexual interactions on
that trip?
A. Yes.
Q. Okay. And did you have anal sex with.
Mr. Bridges?
A. Yes.
Q. And did you have oral sex with Mr. Bridges?
A. Yes.
Q. One time, two times, or a handful of times?
A. I'm not sure.
Q. You're not sure.

Again, was Mr. Bridges physically abusive to
you during that timeframe?
A. No.
Q. Okay. There had been a& gap between, you
know, May of 2013 and July of 2014. Do you know why

you guys didn't see each other for approximately a

year?
A. Because I stopped talking to him.
Q. And why did you stop talking to him?

 

 

CATHERINE M. VERNON & ASSOCIATES COURT REPORTERS, LLC
3641 North Pearl Street, Tacoma, WA 98407 (253) 627-2062

yo

001281
Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 9 of 10

LED
sional Mi AIL
~__ RECEIVED

 

 

 

o. «SUNT. 2021 :

Ceeniricate oF Seance.

 

AT SEATTLE
CLERK U.S. BISTRIGT COURT

 

 

0
WESTERN SiSiRIGT OF WASHINGTON
BY

| HegeRy CeeTiFy Tuar Tes ©B3ECMON To PAT FF’S_ _

 

MsTIDA) Foe Summary \unameur MAS BREEN MAILED NLA USPS |

 

ThenuGy me Peasons Maroon Ar MCER Semis FIELD ON owe @,

 

 

 

APAal Te The Ceer of The COURT, AND Coonsét. FoR THe RAINTifr:

 

Mrew lLeemond

 

403 CorumpiA ‘Sr.

 

Ste, BK

 

 

Seamic, WA %1G4

 

 

l PeusRe UNOER Pensctry oF fERXURY ULNdSet THE Laws be me

 

 

Us tres STATES OE AMERICA That “Trts 18 Tee,

 

 

 

 

Darco: 64 A021

 

 

 

Greeory Lyre Baoces, Dern nant Peo Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:18-cv-01225-RSM Document 59 Filed 06/11/21 Page 10 of 10

Gregory Bainses

FLUUOGU- OF6 SOO SHE RS Non
Meoxar Cewree ar Fecerar Yasonees ae a. es ve OS es
a RB:
R.0.. Rox 4oed a eB ie! zl
ioe he er Ge 4
Seana retb, MO 6562) et ee ee Bae Lyfe oS £ SoS

ST a —
eM Se

 

 

 

Cee, Qorten States WDscrict Cover

aren Staves Cover HOYSE
ABH STE wART Sreeet

5 vITE aX ® FILED

Sears, WA 810! es, | MAIL|
JUN 1: 2024

AT SEATTLE
CLERK US S. DISTR:
HeSTERR SUSTRICT Uf Ah Eb roy
OEPury
